Exhibit 10.83

 

PINNACLE SYSTEMS, INC.

 

Stock Unit Agreement

 

Pinnacle Systems, Inc. (the “Company”) hereby grants you, Patti S. Hart (the
“Executive”), an award of stock units (the “Stock Units”). The date of this
Stock Unit Agreement (the “Agreement”) is February 18, 2005 (the “Grant Date”).
Subject to the provisions of Appendix A (attached hereto), the principal
features of the Stock Units are as follows:

 

Number of Stock Units:    250,000 Vesting of Stock Units:    The Stock Units
shall vest at a rate of 25% on each anniversary of the Grant Date, subject to
your continuing to be a Service Provider (as defined in Appendix A) through each
vesting date.

 

IMPORTANT:

 

Your signature below indicates your agreement and understanding that this
Agreement is subject to all of the terms and conditions contained in Appendix A.
For example, important additional information on vesting of the Stock Units is
contained in Paragraphs 3 and 4 of Appendix A. PLEASE BE SURE TO READ ALL OF
APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT.

 

PINNACLE SYSTEMS, INC.       EXECUTIVE:

/s/ L. William Krause

     

/s/ Patti S. Hart

L. William Krause

     

Patti S. Hart

Chairman, Compensation Committee

       

Date: February 23, 2005

     

Date: February 23, 2005

 



--------------------------------------------------------------------------------

 

APPENDIX A

 

TERMS AND CONDITIONS OF STOCK UNITS

 

1. Grant. The Company hereby grants to the Executive 250,000 Stock Units,
subject to all of the terms and conditions in this Agreement.

 

2. Company’s Obligation to Pay. Unless and until the Stock Units have vested in
the manner set forth in paragraph 3, the Executive shall have no right to
payment of such Stock Units. Prior to actual payment of any vested Stock Units,
such Stock Units shall represent an unfunded and unsecured obligation.

 

3. Vesting Schedule.

 

(a) The Stock Units awarded by this Agreement shall vest at a rate of 25% on
each anniversary of the Grant Date until fully vested, subject to the Executive
continuing to be a Service Provider through each vesting date. If the Executive
ceases to render services to the Company for any or no reason, the then-unvested
Stock Units awarded by this Agreement shall thereupon be forfeited at no cost to
the Company and the Executive shall have no further rights thereunder.
Notwithstanding the foregoing, in the event of the termination of the
Executive’s employment by the Company without Cause (as defined in the Offer
Letter and Employment Agreement dated March 1, 2004 between the Company and the
Executive (the “Offer Letter”)) or the Executive’s voluntary resignation for
Good Reason (as defined in the Offer Letter) upon or not more than 12 months
following a Change in Control (as defined in the Offer Letter), then the vesting
of the Stock Units shall be accelerated in full so that the Stock Units shall be
immediately payable and vested in their entirety upon such termination.

 

(b) For the purposes of this Agreement, “Service Provider” shall mean an
Employee, Director or Consultant. “Employee” shall mean any person employed by
the Company and its subsidiaries. “Director” shall mean a member of the Board of
Directors of the Company. “Consultant” shall mean any person, including an
advisor, engaged by the Company or its subsidiaries to render services to such
entity.

 

4. Payment after Vesting.

 

(a) Any Stock Units that vest in accordance with paragraph 3 shall be paid to
the Executive (or in the event of the Executive’s death, to her estate) in cash
as soon as practicable following the date of vesting, subject to paragraph 6.
The cash payment payable following the date of vesting shall equal the product
of (i) the Fair Market Value (as defined below) of the Company’s common stock on
the applicable vesting date and (ii) the number of Stock Units vesting on the
applicable vesting date.

 

(b) For the purposes of this Agreement, “Fair Market Value” shall mean, as of
any date, the value of the Company’s common stock (the “Common Stock”)
determined as follows:

 

(i) if the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price

 



--------------------------------------------------------------------------------

for such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system on the date of determination, as reported in The Wall Street
Journal or such other source as the Company’s Board of Directors (the “Board”)
deems reliable;

 

(ii) if the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean of
the closing bid and asked prices for the Common Stock on the date of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable; or

 

(iii) in the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Board.

 

5. Death of Executive. Any payment to be made to the Executive under this
Agreement shall, if the Executive is then deceased, be made to the Executive’s
designated beneficiary (if beneficiary designations are permitted by the Company
in its discretion), or if no such beneficiary survives the Executive, the
administrator or executor of the Executive’s estate.

 

6. Withholding of Taxes. All payments made pursuant to this Agreement shall be
subject to withholding of applicable taxes.

 

7. Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.

 

(a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of Stock Units shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued shares of Common Stock effected without receipt
of consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number Stock Units.

 

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, any then unvested Stock Units shall terminate
immediately prior to the consummation of such proposed action.

 

(c) Merger or Asset Sale. In the event of a merger of the Company with or into
another corporation, or the sale of substantially all of the assets of the
Company, the Stock Units shall be assumed or an equivalent option or right
substituted by the successor corporation or a “parent corporation” (as defined
in Section 424(e) of the Internal Revenue Code of 1986, as amended (the “Code”))
or “subsidiary corporation” (as defined in Section 424(f) of the Code) of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the Stock Units, the Executive shall fully vest in and
have the right to receive a payment as to all of the Stock Units.

 

-2-



--------------------------------------------------------------------------------

8. No Rights as Shareholder. Neither the Executive nor any person claiming under
or through the Executive shall have any of the rights or privileges of a
shareholder of the Company in respect of the Stock Unites deliverable hereunder.

 

9. No Effect on Employment or Service. Subject to the Offer Letter, the
Executive’s employment or other service with the Company and its subsidiary
companies is on an at-will basis only. Accordingly, the terms of the Executive’s
employment or service with the Company and its subsidiary companies shall be
determined from time to time by the Company or the subsidiary of the Company
employing the Executive (as the case may be), and the Company or the subsidiary
shall have the right, which is hereby expressly reserved, to terminate or change
the terms of the employment or service of the Executive at any time for any
reason whatsoever, with or without good cause, subject to the Offer Letter.

 

10. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of Senior Vice
President of Human Resources and Legal & Corporate Secretary, at Pinnacle
Systems, Inc., 280 North Bernardo Avenue, Mountain View, California 94043 or at
such other address as the Company may hereafter designate in writing.

 

11. Grant is Not Transferable. Except to the limited extent provided in
paragraph 5 above, this grant of Stock Units and the rights and privileges
conferred hereby shall not be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated (whether by operation of law or otherwise) and shall
not be subject to sale under execution, attachment or similar process. Upon any
attempt to sell, transfer, pledge, assign or otherwise alienate or hypothecate
this grant, or any right or privilege conferred hereby, or upon any attempted
sale under any execution, attachment or similar process, this Agreement and the
rights and privileges conferred hereby immediately shall become null and void.

 

12. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

13. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

14. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

 

15. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Executive expressly
warrants that she is not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. Modifications
to this Agreement can be made only in an express written contract executed by a
duly authorized officer of the Company.

 

16. Notice of Governing Law. This grant of Stock Units shall be governed by, and
construed in accordance with, the laws of the State of California without regard
to principles of conflict of laws.

 

-3-